HARALSON, J.
— The evidence in the case is'without any conflict. It is not denied that the land levied on was the homestead of defendant up to the year 1894, and the only claim that plaintiff makes to maintain the levy against defendant’s claim of exemption is, that he abandoned his homestead in 1894. The facts do not support the contention, but do show that during thac year, the defendant occupied the dwelling as his home. The fact that he rented out the cultivatable lands, and allowed the father of his tenant, Mr. Jackson, to occupy, free of rent, one of the rooms in the house, and that defendant was engaged in the logging business, which carried him at times away from home, for a week or ten days at a time, when he would return to his house, where he kept his bed and other household goods, and ate and slept, do not, separately, or all together, show that defendant ever abandoned his home. — Fuller v. Whitlock, 99 Ala. 411; Garrett v. Jones, 95 Ala. 96; Pollak v. Caldwell, 94 Ala. 151; Scaife v. Argall, 74 Ala. 474.
There was no error in giving the .general charge for the defendant.
Affirmed.